I N      T H E         C O U R T O F A P P E A L S
                                                                             A T K N O X V I L L E                                                        FILED
                                                                                                                                                         June 24, 1999

                                                                                                                                                       Cecil Crowson, Jr.
                                                                                                                                                       Appellate C ourt
                                                                                                                                                           Clerk

R O B E R T       D A L E     C O B B                                                        )         H A M B L E N C O U N T Y
                                                                                             )         0 3 A 0 1 - 9 8 1 2 - C V - 0 0 3 9 9
            P l a i n t i f f - A p p e l l a n t                                            )
                                                                                             )
                                                                                             )
            v .                                                                              )         H O N . J O H N           K .     W I L S O N ,
                                                                                             )         J U D G E
                                                                                             )
D O U G L A S       B E I E R                                                                )
                                                                                             )
            D e f e n d a n t - A p p e l l e e                                              )         V A C A T E D       A N D       R E M A N D E D




J .   R A N D A L L         S H E L T O N         O F         M O R R I S T O W N                F O R       A P P E L L A N T

J A M E S     M .       D A V I S     O F     M O R R I S T O W N                  F O R         A P P E L L E E




                                                                         O     P     I       N     I     O     N




                                                                                                                                       G o d d a r d ,     P . J .



                          T h i s     i s     a     s u i t         f o r          m a l i c i o u s               p r o s e c u t i o n       b r o u g h t       b y

R o b e r t       D a l e     C o b b       a g a i n s t           D o u g l a s                R .     B e i e r ,       a t t o r n e y       a t     l a w ,     w h o

r e p r e s e n t e d         M r .     C o b b ’ s             w i f e        i n       a       d i v o r c e         a c t i o n .         T h e     T r i a l     C o u r t

g r a n t e d       M r .     B e i e r       s u m m a r y              j u d g m e n t               u p o n       s u s t a i n i n g       h i s     d e f e n s e       o f

a d v i c e       o f     c o u n s e l .



                          U p o n     a p p e a l             t h i s        C o u r t           d i s m i s s e d         t h e       a p p e a l     b e c a u s e     a

n o t i c e       o f     a p p e a l       w a s        n o t      f i l e d            w i t h         t h e       C l e r k     o f     t h i s     C o u r t .

T h e r e a f t e r ,         t h e     S u p r e m e             C o u r t          a c c e p t e d               t h e   a p p l i c a t i o n         f o r
a p p e a l ,         r e v e r s e d             t h i s         C o u r t         a n d     r e m a n d e d             t h e       c a s e       f o r       d i s p o s i t i o n

o f     t h e       a p p e a l           o n     i t s         m e r i t s .             W h e r e u p o n ,             a n       o p i n i o n         w a s         e n t e r e d

v a c a t i n g         t h e           a w a r d         o f     s u m m a r y           j u d g m e n t         a n d         r e m a n d i n g             t h e       c a s e     t o

t h e     T r i a l         C o u r t           “ f o r         f u r t h e r           p r o c e e d i n g s             c o n s i s t e n t             w i t h         t h i s

o p i n i o n . ”



                            A f t e r           r e m a n d ,           M r .       B e i e r       f i l e d         a       t h i r d       a f f i d a v i t             s i g n e d

b y     A s s i s t a n t               A t t o r n e y           G e n e r a l           G o d b e e         w h i c h         p r o m p t e d           t h e         T r i a l

C o u r t       t o     a g a i n             s u s t a i n         t h e       d e f e n s e           o f     a d v i c e           o f     c o u n s e l             a n d     a g a i n

g r a n t       a     s u m m a r y             j u d g m e n t .



                            M r .         C o b b         a p p e a l s ,           c o n t e n d i n g           t h a t           d i s p u t e d           f a c t s         e x i s t ,

w h i c h       p r e c l u d e d               e n t r y         o f     a     s u m m a r y           j u d g m e n t .



                            B e f o r e           a d d r e s s i n g               t h e     f a c t s         p e r t i n e n t             t o       t h i s         a p p e a l ,

w e     n o t e       t h a t           t h e     d e f e n s e           o f       a d v i c e         o f     c o u n s e l           r e q u i r e s             a     f u l l     a n d

h o n e s t         d i s c l o s u r e               o f       a l l     m a t e r i a l           f a c t s .               S u l l i v a n           v .     Y o u n g ,         6 7 8

S . W . 2 d         9 0 6       ( T e n n . A p p . 1 9 8 4 ) .                         K e r n e y       v .     A e t n a           C a s u a l t y           &       S u r e t y

C o . ,     6 4 8       S . W . 2 d             2 4 7       ( T e n n . A p p . 1 9 8 2 ) .



                            I n         t h e     e a r l i e r           o p i n i o n           o f     t h i s         C o u r t ,         w e       s t a t e d         t h e

f o l l o w i n g :



            T   h e     r   e   c   o   r d     d i   s c   l o s e     s     t h   a t L     i   s a C       o b b   ,       p l   a i n   t i f   f ’   s     w   i f e ,
            e   m p l   o   y   e   d     d   e f e   n d   a n t       a s     h   e r a     t   t o r n     e y     t   o     r   e p r   e s e   n t       h e   r i n
            a     d i   v   o   r   c   e     a c t   i o   n , a       n d     g   a v e     t   h e d       e f e   n   d   a n   t a       c h   e c   k     f   o r
            a   t t o   r   n   e   y   ’ s     f e   e s     a n d       c   o s   t s i     n     t h e       a m   o   u   n t     o f     $ 6   0 0   .   0 0   .
            T   h e     c   h   e   c   k     w a s     d   r a w n       o   n     a   j o   i   n t a       c c o   u   n   t     i n     t h e     n   a   m e   s o f
            p   l a i   n   t   i   f   f     o r     L i   s a C       o b   b .       P l   a   i n t i     f f     s   t   o p   p e d     p a   y m   e   n t     o n
            t   h e     c   h   e   c   k     a n d     w   i t h d     r e   w     t h e     f   u n d s     , w     h   i   c h     r e   s u l   t e   d     i   n t h e
            c   h e c   k       b   e   i n   g d     i s   h o n o     r e   d .

                                                                                              2
                              D e     f e     n d   a   n t       c   o   n s u   l t e     d     a n      a t t o     r   n   e   y       a n   d f i           l e d a n
          A   f   f   i   d   a v     i t       o   f     C   o   m   p   l a i   n t       i   n t h      e G e       n   e   r   a   l     S   e s s i         o n s C o       u   r t
          a   g   a   i   n   s t       p     l a   i   n t   i   f   f     h e   r e i     n   .     D    e f e n     d   a   n   t       r e   l i e s           o n t h       e
          d   e   f   e   n   s e       o     f     a   d v   i   c   e     o f     p r     i   v a t e      c o u     n   s   e   l   ,     a   n d a           l s o t h       e
          D   i   s   t   r   i c     t       A t   t   o r   n   e   y   .       D e f     e   n d a n    t c o       n   s   u   l   t   e d     w i t         h A s s i       s   t a n t
          D   i   s   t   r   i c     t       A t   t   o r   n   e   y     G o   d b e     e   , w h      o a d       v   i   s   e   d     i   n h i           s o p i n       i   o n
          t   h   e   r   e     w     a s       p   r   o b   a   b   l   e c     a u s     e     f o r      a n       A   f   f   i   d   a v   i t o           f C o m p       l   a i n t
          t   o       i   s   s u     e .

                              S   h   o   r t l y b           e   f   o r   e     t   h   e     p r e l i    m   i   n a r     y     h e a       r   i   n   g   , t     h e
          A   s   s   i   s   t   a   n   t D i s t           r   i   c t     A   t   t   o r   n e y c      a   l   l e d         d e f e       n   d   a   n   t t     o a     d v i s e
          t   h   a   t       D   i   s   t r i c t           A   t   t o   r n   e   y     B   e r k e l    e   y     B e     l   l d i         s   a   g   r   e e d     w i   t h
          A   s   s   i   s   t   a   n   t A t t o           r   n   e y     G   e   n   e r   a l G o      d   b   e e       a   n d r         e   q   u   e   s t e   d t     h a t
          d   e   f   e   n   d   a   n   t p e r m           i   t     a   n     o   r   d e   r   o f      n   o   l l e         p r o s       e   q   u   e     t o     b e
          e   n   t   e   r   e   d   .       D e f e         n   d   a n   t     a   g   r e   e d .        I   n     s u     p   p o r t           o   f       t h e     m o   t i o n
          f   o   r       s   u   m   m   a r y j u           d   g   m e   n t   ,       A t   t o r n e    y       G e n     e   r a l         G   o   d   b   e e ’   s
          a   f   f   i   d   a   v   i   t w a s             f   i   l e   d ,     w     h e   r e i n      h   e     s t     a   t e d         t   h   a   t     h e     h a   d
          a   d   v   i   s   e   d       t h e r e           w   a   s     p r   o b     a b   l e c a      u   s   e f       o   r a n             A   f   f   i d a   v i t       o f
          C   o   m   p   l   a   i   n   t t o i             s   s   u e   .       S     u b   s e q u e    n   t   l y ,         p l a i       n   t   i   f   f f     i l e   d
          G   o   d   b   e   e   ’   s     s e c o n         d       a f   f i   d a     v i   t   w h e    r   e   i n       h   e s t         a   t   e   d     i n     s o   m e
          c   o   n   t   r   a   d   i   c t i o n           t o       h   i s     p     r e   v i o u s        s   t a t     e   m e n t           t   h   a   t d     e f e   n d a n t
          d   i   d       n   o   t       t e l l h           i m       t   h a   t       p l   a i n t i    f   f     w a     s     t h e           p   a   r   t y     o p p   o s e d
          t   o       h   i   s       c   l i e n t ,           M     r s   .     C o     b b   ,   o r      t   h   a t       p   l a i n       t   i   f   f     w a   s
          r   e   p   r   e e s       n   t e d b y             a       l   a w   y e     r ,     a n d      o   t   h e r         i n f o       r   m   a   t   i o n     f r   o m
          w   h   i   c   h h         e     c o n c l         u d     e d     t   h a     t     t h e i      n   f   o r m     a   t i o n           f   u   r   n i s   h e d     b y
          t   h   e       d e f       e   n d a n t           w a     s     “ a   n       i n   a d e q u    a   t   e p       r   e s e n       t   a   t   i   o n     o f     t h e
          a   c   t   u   a l         f   a c t s o           f       t h   e     c a     s e     i n a          h   u r r     i   e d m         i   n   u   t   e o     r t     w o i n
          a       c   o   u r t       h   o u s e c           o r     n e   r     b y       a   n a t t      o   r   n e y         . .           .   ”   .



                              U p o n             r e m a n d ,             a s       a l r e a d y          n o t e d ,               a     t h i r d             a f f i d a v i t           o f

A t t o r n e y           G e n e r a l                 G o d b e e             w a s       f i l e d ,          w h i c h             s t a t e d               t h e       f o l l o w i n g

( S e e   a p p e n d i x                     f o r       f u l l           t e x t         o f      t h e       o t h e r             t w o         a f f i d a v i t s ) :


                            1 .               I a m a n a s s i s t a n t D i s t r i c t                                                  A t t o r n e y               G e n e r a l
          f o r           t h e           T h i r d J u d i c i a l D i s t r i c t .

                    2 .    I h a v e p r e v i o u s                                                l y f i l e d 2 a f f i d a v i                                t   s i     n t h i s
          c a u s e , t h e f i r s t s i g n e d o                                                 n N o v e m b e r 9 , 1 9 9 2                                  a   t t     h e
          r e q u e s t o f D o u g l a s R . B e i                                                 e r , a n d t h e s e c o n d                                  s   i g n   e d o n
          M a r c h 3 1 , 1 9 9 4 a t t h e r e q                                                   u e s t o f R a n d a l l S h e                                l   t o n   .

                      3           .               T h e s e           c o n d a f f i d a v i t s i                        g   n e d a           t t h e r               e   q u e s t o f
          M   r . S h             e l     t   o   n w a s             1 9 m o n t h s a f t e r M                          r   . B e i           e r h a d               f   i r s t
          s   p o k e n             w     i   t   h m e t             o s e e k m y a d v i c e                            o   n S e p           t e m b e r             8   , 1 9 9 2 .
          T   h e a f             f i     d   a   v i t I             s i g n e d f o r M r . B e                          i   e r w a           s 2 m o n               t   h s a f t e r
          h   e c o n             s u     l   t   e d m e .

                              4 .               W h e n M r . S h e l t o n                            s p o k e           w i t h           m e i n M a r c h ,
          1 9 9 4 ,             h e           d i d n o t b r i n g t h e                              c h e c k           o r a             c o p y o f t h e c h e c k

                                                                                                       3
f o r m y r e v i e w .     M y r e c o l l e c t i o n o f t h e                                                                   f a c t s           h a d b e e n
d i m i n i s h e d b y t h e l e n g t h o f t i m e s i n c e                                                                     I h a d             s e e n i t .

          5 .       M r . B e i e r a g a i n s h o w e d m e t h e c h e c k s h o r t l y
a f t e r M r . S h e l t o n f i l e d m y M a r c h 3 1 , 1 9 9 4 a f f i d a v i t .                                                                                             I
h a v e a g a i n r e v i e w e d i t j u s t p r i o r t o g i v i n g t h i s
a f f i d a v i t .

                    6 .         I t i s               n o   w o         b v i     o u s t         h   a t       I       m a   d e     i n a c c u         r a t e
s   t   a t     e   m e n t   s   a n d             r e p   r e s       e n t     a t i o n       s     i   n       t   h e     M   a r c h 3 1           , 1 9 9 4
a   f   f i     d   a v i t     M r . S             h e l   t o n         p r     e p a r e       d   .         W   i   t h   o u   t h a v i n           g t h e
c   h   e c     k     b e f   o r e m e               t o     r e       v i e     w s o m         e     1   9       m   o n   t h   s l a t e r           , I
s   h   o u     l   d n o     t h a v e               m a   d e         t h e       s t a t       e   m e   n   t   s     t   h a   t I d i d               i n t h a t
a   f   f i     d   a v i t   .     T h e           y a     r e         m i s     l e a d i       n   g     a   n   d     w   e r   e n o t b             a s e d o n
a   n     a     c   c u r a   t e r e c             o l l   e c t       i o n       o f t         h   e     e   v   e   n t   s     s u r r o u n         d i n g M r .
B   e   i e     r   ’ s a     n d m y               c o n   v e r       s a t     i o n o         n     S   e   p   t   e m   b e   r 8 , 1 9             9 2 .

                    7
                    .             O   n     S   e   p   t e m   b e r         8   ,       1 9 9 2         M r .         B e   i e r     d i d           s h   o w       m   e
t   h   e       c e h   c k       o   n     w   h   i   c h     p a y m       e   n t       h a d         b e e     n     s   t o p   p e d .             T   h e       c   h e c k
i   s     s     i n g   e d       b   y     L   i   s   a C     .   C o       b   b .         M r     .     B e     i   e r     d i   d a d         v   i s   e m       e
t   h   a t         p
                    a   y m   e   n   t     w   a   s     s t   o p p e       d     b     y R o       b   e r t         D .     C o   b b ,         a   n d     t h     a   t
t   h   e       c e h   c k       w   a s       w   r   i t t   e n a         n   d       d e l i     v   e r e     d     b   y M     r s .         C   o b   b a       s
p   a   y m     e t n     f   o   r     l   e   g   a   l s     e r v i       c   e s       a n d         c o u     r   t     c o s   t s a         d   v a   n c e     d     i n
t   h   e i     r d     i v   o   r   c e       c   a   s e .       I         w   a s       a w a     r   e t       h   a t     t h   i s w         a   s     a j       o   i n t
a   c   c o     u n t     a   n   d     t   h   a   t     t h   e p e         r   s o     n w h       o     h a     d     s   t o p   p e d         p   a y   m e n     t     w a s
t   h   e       a c c   o u   n   t     h   o   l   d   e r     ( R o b       e   r t       D a l     e     C o     b   b )     o t   h e r         t   h a   n t       h   e
o   n   e       w h o     h   a   d     w   r   i   t   t e n     t h e           c h     e c k       (   L i s     a     C   o b b   ) .

                    8 .         T     o     s t     a   t e t       h   a t       M   r   . B e i e         r       a   s   k e   d m     e i f           h e         c o   u l d
p   r   o   s   e   c u t   e M       r .     C     o   b b o       n     a       b   a   d c h e c         k       i   s     m   i s l   e a d i n       g .           M   r .
B   e   i   e   r     a s   k e d       m   e       i   f t h       i   s     f   a   c   t u a l s         c e     n   a   r i   o w     h e r e         t h e         j   o i n t
h   o   l   d   e   r s     w e r     e     b e     i   n g d       i   v o   r   c   e   d f e l l           u     n   d   e r     t h   e b a d           c h       e c   k
s   t   a   t   u   t e ,     i .     e .     i     t     i s       u   n l   a   w   f   u l f o r           t     h   e     s   e c o   n d a c         c o u       n t
h   o   l   d   e   r t     o s       t o   p       p   a y m e     n   t     o   n       a c h e c         k       w   r   i t   t e n     b y t         h e         f i   r s t
a   c   c   o   u   n t     h o l     d e   r       i   n a         j   o i   n   t       a c c o u n       t .

                  9 .       I             r e v i e w       e d t h           e s t         a t u t       e , r         e v i e w e d           a   l l t h e
p   e   r   t   i n e n t a           n   d m a t e         r i a l           f a c t       s a n         d c o         n c l u d e d           t   h a t
s   t   o   p   p i n g p a           y   m e n t i         n t h e           s e c         i r c u       m s t a       n c e s i s             a   n a c t i o n
p   r   o   s   c r i b e d           b   y T . C .         A . § 3           9 - 1 4       - 1 2 1         a n d         t h a t I             b   e l i e v e d
t   h   e   r   e w a s p             r   o b a b l e         c a u s         e t o           p r o       s e c u       t e .

              1 0 .             C     o   n t r a r y         t o         m   y     p r     e   v i o     u s a f           f i d a v i     t       a n   d       u   p o n
m   o   r e a c c           u r a     t   e r e f l         e c t i       o   n   , M       r   . B       e i e r           d i d t e       l   l     m   e       t   h a t
h   i   s c l i e           n t       w   a s L i s         a C o         b   b   ; h       e     d i     d t e l           l m e t         h   a   t     R   o   b   e r t
D   a   l e C o b           b w       a   s t h e           o p p o       s   i   n g       p   a r t     y i n             a d i v o       r   c   e     a   n   d     h e
p   r   o b a b l y           a l     s   o t o l d           m e         h   i   s l       a   w y e     r ’ s n           a m e , a       l   t   h o   u   g   h     I d i d
n   o   t k n o w             h i     m     a n d t         h a t         w   o   u l d         n o t       h a v e           b e e n       m   a   t e   r   i   a   l i n
m   y     o p i n i         o n       a   n y w a y .

        1 1 .    M r . B e i e                              r d i         d a d v i s e m e t h a                             t h e h a             d r e         q u e s t e d
o f b o t h M r . C o b b a                                 n d h         i s a t t o r n e y t h a                           t M r . C             o b b         r e d e e m
t h e c h e c k , b u t h e                                 w a s         r e f u s i n g t o d o                             s o .   W h           e t h e       r t h e r e
w a s a n i s s u e o f a t                                 t o r n       e y ’ s f e e s i n t h                             e d i v o r           c e a         c t i o n

                                                                                            4
          w a s         n o t m a t e r i a l o r r e l e v a n t                                         f o r m y r e v i e w a n d w o u l d
          n o t         h a v e m a d e a n y d i f f e r e n c e                                         i n m y a d v i c e t o M r . B e i e r .

                    1 2 .   M                 r . B e i e r d i d s h o w m e t h e c h e c k                                                       a n d i t i s n o w
          o b v i o u s t h a                 t h e d i d t e l l m e t h e c h e c k w a s                                                         w r i t t e n o n a
          j o i n t a c c o u                 n t b y M r . C o b b ’ s w i f e , t h a t i s                                                       a p p a r e n t f r o m
          t h e c h e c k i                   t s e l f .

                        1     3   .   I         r e   c   a   n t       m   y     s t   a t   e   m e     n   t   s     m   a   d e i     n       P a   r a   g   r a p h s       5
          a   n   d 6         o   f     t
                                      h e         M   a   r   c h       3   1 ,     1   9 9   4     a     f   f   i   d a   v   i t .         M   r .     B   e   i e r n       e v e r
          d   i   d a s       k   m     e
                                        i       f     h   e     c   o   u   l d     p   r o   s   e c     u   t   e     M   r   . C o     b   b     c   r i   m   i n a l l     y ;
          h   i   s o n       l y       i
                                      n q       u i   r   y     w   a   s     w   h e   t h   e   r       M   r   .     C   o   b b ’ s       a   c t   i o   n   s w e r       e
          p   r   o h i b     i t e     d
                                        u       n d   e   r     T   .   C   . A   .     § 3   9   - 1     4   -   1   2 1   .       I     b   e   l i   e v   e     t h a t       I
          w   a   s a d       e q u t e a       l y       a   n d       a   c c   u r   a t   e   l y         p   r   e s   e   n t e d       w   i t   h     a   l l
          m   a   t e r i     a l       f
                                      a c       t s       a   n d       h   a d     a     s   u   f f     i   c   i   e n   t     o p p   o   r   t u   n i   t   y t o         f o r m
          m   y     o w n       l e a l g         j   u   d   g m   e   n   t     a b   o u   t     w     h   e   t   h e   r     M r .       C   o b   b ’   s     a c t i     o n s
          w   e   r e a         v i l a o       t i   o   n     o   f       t h   e     l a   w   .           I       c o   n   c l u d   e   d     t   h e   n     t h a t
          t   h   e y w       e r e a n         d     a   d   v i   s e     d     M r   .     B   e i   e     r       o f       s a m e   .         I     b   e   l i e v e
          t   h   a t I         w a s p         r e   s   e   n t   e d       a   l l     m   a   t e   r a   i       l     a   n d r     e   l   e v   a n   t     f a c t     s       o n
          S   e   p t e m     b e r 8 ,           1   9   9   2 ,     t     h a   t     I     k   n e   w t           h e       e n t i   r   e     f   a c   t   u a l
          s   i   t u a t     i o n t o           t   h   e     e   x t     e n   t     n e   c   e s   s a r         y     t   o f o     r   m     a
          p   r   o f e s     s i o n a l         l   e   g   a l     o     p i   n i   o n   .         I s           t i   l   l b e     l   i   e v   e t h a t             m y
          o   p   i n i o     n w h i c         h     I       o f   f e     r e   d     M r   .       B e i e         r     i   s a c     c   u   r a   t e .

                          1   4 .           W i t   h o   u t h a           v i n   g   m y           r   e   c o l     l e c t     i o   n   a n d           m   e m   o   r y     o f
          t   h   e   s e     m a     t t   e r s     r   e f r e s         h e d     a n d           p   r   e s e     n t e d       t   o   m e         b   y     R   a   n d a   l l
          S   h   e   l t o   n ,       I     s i   g n   e d a n             a f   f i d a v         i   t     p r     e p a r     e d     b y h         i   m     o   n     M a   r c h
          3   1   ,     1 9   9 4     .       H a   d     I b e e           n r     e p r e s         e   n   t e d       a l l       t   h e f a         c   t   s     f   o r
          r   e   v   i e w     a     g a   i n     a t     t h e           t i m   e 1 9             m   o   n t h     s l a       t e   r , I           w   o   u l   d     n o   t
          h   a   v   e s     i g     n e   d M     r .     S h e l         t o n   ’ s a f           f   i   d a v     i t .         T   h a t a         f   f   i d   a   v i t       i s
          i   n   a   c c u   r a     t e   , t     h e   r e f o r         e t     h i s a           f   f   i d a     v i t       i s     n e e d       e   d     t   o
          c   o   r   r e c   t       t h   e r     e c   o r d .



                            I t       m i g h t       b e       a r g u e d             t h a t           i f         o n l y       M r .         G o d b e e ’ s             f i r s t

a f f i d a v i t           w a s       a     p a r t         o f       t h e       r e c o r d ,                 s u m m a r y           j u d g m e n t               w o u l d         b e

a p p r o p r i a t e ,               o r     i f     h i s         t h i r d           a f f i d a v i t                   i s     a c c e p t e d               a t       f a c e       v a l u e ,

s u m m a r y         j u d g m e n t           w o u l d           a l s o         b e       a p p r o p r i a t e .                         H o w e v e r ,               t h e

i n t e r v e n i n g             a f f i d a v i t ,               w h i c h           c o n t r a d i c t s                     b o t h         t h e       f i r s t         a n d         t h i r d

a f f i d a v i t s ,             i n       o u r     v i e w ,             r a i s e s           a       d i s p u t e             a     o f       m a t e r i a l             f a c t

r e l a t i v e         t o       f u l l       a n d         h o n e s t           d i s c l o s u r e ,                       w h i c h         r e q u i r e s             r e s o l u t i o n

b y   a   j u r y           i n       a c c o r d a n c e               w i t h         o u r         e a r l i e r               o p i n i o n           o n       t h e       m e r i t s ,

w h e r e i n         w e     s t a t e d           t h e       f o l l o w i n g :




                                                                                                  5
                            T h e       S u p r   e m e     C o   u   r t i     n     R o   b e   r t s     v   .    F e    d e r a l           E x p r e s s
            C   o   r p .   ,   8   4   2 S .     W . 2 d     2   4   6 ( T     e   n n .     1   9 9 2   ) ,     h e l    d t h e
            r   e   a s o   n a b   l   e n e s   s o f       t   h   e d e     f   e n d   a n   t ’ s     c   o n d u    c t i n        b r i n g i n g
            a   n     a c   t i o   n     “ s h   o u l d     b   e     m a d   e     b y     a     j u   r y   ” a n      d t h e        C o u r t
            f   u   r t h   e r     r   u l e d     t h a   t     p   r o b a   b   l e     c a   u s e     i   s t o         b e d     e t e r m i n e d
            “   s   o l e   l y     f   r o m     a n o     b j   e   c t i v   e     e x   a m   i n a   t i   o n o      f t h e
            s   u   r r o   u n d   i   n g f     a c t s     a   n   d c i     r   c u m   s t   a n c   e s   ” .        T h e s      u   r    r   o   u n d i n g
            f   a   c t s     a n   d     c i r   c u m s   t a   n   c e s     i   n t     h i   s c     a s   e a r      e d i s      p   u    t   e   d o n
            t   h   e r     e c o   r   d , e     s p e c   i a   l   l y a     s     r e   l a   t e d     t   o t h      e a f f      i   r    m   a   n c e
            d   e   f e n   s e     o   f a d     v i c e     o   f     c o u   n   s e l   ,     a n d     s   u m m a    r y j u      d   g    m   e   n t w a s
            i   n   a p p   r o p   r   i a t e   .



                            F o r       t h e     f o r e g o i n g         r e a s o n s           t h e       j u d g m e n t         o f          t h e       T r i a l

C o u r t       i s     v a c a t e d           a n d     t h e       c a u s e       r e m a n d e d           f o r      f u r t h e r             p r o c e e d i n g s

n o t   i n c o n s i s t e n t                 w i t h     t h i s       o p i n i o n .             C o s t s         o f    a p p e a l               a r e     a d j u d g e d

a g a i n s t         M r .     B e i e r .



                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                    H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                        6